979 F.2d 855
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Saundra JACKSON, Plaintiff-Appellant,v.CONNECTICUT GENERAL LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 91-16309.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1992.*Decided Nov. 12, 1992.

Before GOODWIN, FARRIS and PREGERSON, Circuit Judges.


1
ORDER**


2
The district court's order, dated August 2, 1991, is affirmed for the reasons set forth in the transcript of Judge Schwartz's Ruling on the Defendant's Motion for Summary Judgment, July 19, 1991.


3
The defendant's request for attorney's fees is denied.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3